Name: Commission Regulation (EC) No 1075/94 of 10 May 1994 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade
 Date Published: nan

 No L 120/ 111 . 5. 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1075/94 of 10 May 1994 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance whereas, in the light of experience and in order to meet requirements in the Azores and Madeira, it is necessary to adjust the forecast supply balance ; whereas the Annex to Regulation (EEC) No 1727/92 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down common detailed rules for the implementation of the specific arrangements for the supply of certain agri ­ cultural products to be Azores and Madeira ; Whereas Commission Regulation (EEC) No 1727/92 Q, as last amended by Regulation (EEC) No 2300/93 (6), esta ­ blishes, pursuant to Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for cereal products for the Azores and Madeira ; whereas the balance allows for interchange of the quantities determined for certain of the products concerned and, if necessary, for an increase during the year in the overall quantity determined ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1727/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p . 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. O OJ No L 179, 1 . 7. 1992, p. 6 . (4) OJ No L 238 , 23 . 9 . 1993, p. 24. 0 OJ No L 179, 1 . 7. 1992, p. 101 . (6) OJ No L 208 , 19 . 8 . 1993 , p. 21 . No L 120/2 Official Journal of the European Communities 11 . 5 . 94 ANNEX Azores and Madeira : Supply balance for cereals for 1993/94 marketing year (in tonnes) Product Azores Madeira Common wheat 34 000 23 000 Feed wheat  4 000 Barley 46 000 5 000 Durum wheat 3 000 7 000 Maize 66 000 35 000 Malt 1 000 2 200 Total 150 000 76 200